                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     KENNETH FINE,                                      Case No. 19-cv-06329-HSG
                                   8                    Plaintiff,                          ORDER TO SHOW CAUSE
                                   9             v.

                                  10     ANDREW SAUL,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          The Court DIRECTS Plaintiff to SHOW CAUSE why the Court should not grant (Dkt. No.

                                  14   10) the Government’s motion to dismiss for failure to exhaust administrative remedies. Plaintiff is

                                  15   directed to file a statement by March 10, 2020.

                                  16

                                  17          IT IS SO ORDERED.

                                  18   Dated: 2/21/2020
                                  19                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  20                                                     United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
